DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because item no. “127” in Fig. 3 is not in the Specification but assumed to be central shaft 126 as described in [0035] as the feature that the reference electrode 128 is mounted on.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3-4 & 17-20 objected to because of the following informalities:  
Claim 1, lines 12 & 14: “the electrodes” should read --the plurality of electrodes--, 
Claim 1, lines 16 & 17: “mapping electrodes” should read --a/the plurality of mapping electrodes--,
Claim 1, lines 18 & 19: “ablation electrodes” should read -- a/the plurality of ablation electrodes--,
Claim 3, line 1: “the opening” should read --the plurality of openings--,
Claim 4, line 1: “the opening” should read --the plurality of openings--,
Claim 17, line 17: “the curved resilient strips” should read --the plurality of curved resilient strips--,
Claim 17, line 1: “regions” should read --a plurality of regions--, 
Claim 18, line 2: “the regions” should read --the plurality of regions--,
Claim 19, line 11: “the openings” should read --the plurality of openings--,
Claim 19, lines 14 & 16: “the electrodes” should read --the plurality of electrodes--,
Claim 19, lines 18 & 19: “mapping electrodes” should read -- a/the plurality of mapping electrodes--,
Claim 19, lines 20 & 21: “ablation electrodes” should read -- a/the plurality of ablation electrodes--,
Claim 20, lines 9-10: “the strips” should read --the plurality of strips--,
Claim 20, line 12: “the electrodes” should read --the plurality of electrodes--,
Claim 20, lines 14 & 15: “mapping electrodes” should read -- a/the plurality of mapping electrodes--,
Claim 19, lines 16 & 17: “ablation electrodes” should read -- a/the plurality of ablation electrodes--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-12 & 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salahieh et al. (U.S. Pat. No. 2014/0058197), herein referred to as “Salahieh”. 
Salahieh discloses many embodiments and [0276] states “Conversely, various features that are described in the context of a single embodiment can also be implemented in multiple embodiments separately or in any suitable sub-combination” such that multiple embodiments will be referenced in the following claim rejections. 
Regarding claim 1, Salahieh teaches an apparatus (system 1000; Fig. 64) comprising:
(a) a catheter (sheathing tube 104), at least a portion of the catheter being sized and configured to fit within a lumen of a cardiovascular system ([0268]: sheathing tube 104 can be to introduce the assembly 105 into a sheath that is placed to reach the desired target tissue; [0727]: The assembly 105 can be delivered to the left atrium and the membrane expanded and placed at the antrum of one of the pulmonary veins); and 
(b) an end effector (assembly 105) positioned at a distal end of the catheter ([0273]: a catheter incorporating a shaft 57 connected to the distal end of the electrode assembly 105), the end effector comprising: 
(i) an expandable body (flexible membrane 34), the expandable body being configured to transition between a non-expanded state and an expanded state ([0150]: The membrane 34 of the electrode assembly 105 can have an expandable structure; [0147]: membrane 34 can be readily conformable to the target tissue to be ablated and also compactly folded; Figs. 58A-E show the sheathing & expanded/un-expanded states of assembly 105), the expandable body having an inner surface ([0113]: an inner surface of the membrane 34) and an outer surface ([0150]: outer membrane 34; neither inner or outer surfaces are given reference numbers), the expandable body defining a plurality of openings extending from the inner surface to the outer surface (irrigation holes 7; [0208]: irrigation holes 7 can be positioned near one or more of the electrodes 6 to deliver a cooling fluid to the region; [0188]: circulating cooling fluids through the expandable structure; where if fluid is exiting the balloon to cool the region, then the holes span the thickness of the membrane), and 
(ii) a plurality of electrodes deposited on the outer surface of the expandable body (electrodes 6, [0098]: one or more flexible electrodes deposited over one or more flex circuits positioned on a deployable, flexible membrane), the electrodes being configured to expand with the expandable body from the non-expanded state to the expanded state ([0124]: electrodes 6 can fold with the membrane 34 … The electrode 6 can fold and flex to substantially the same extent as the membrane 34; [0123]: The electrodes 6 can be a thin film material that can be repeatedly folded such that the electrode 6 and membrane 34 can be compacted into a small diameter for minimally-invasive delivery), the electrodes including one or more electrodes selected from the group consisting of: 
(A) mapping electrodes that are configured to sense electrical potentials in tissue contacting the mapping electrodes ([0135]: electrode 6 can also be a grouping of multiple smaller electrodes 51 … smaller electrodes 51 can be independently activated for mapping electrical signals as may be needed in some indications such as the treatment of atrial fibrillation), and
(B) ablation electrodes that are operable to ablate tissue contacting the ablation electrodes ([0133]: Current 92 can be passed between adjacent electrodes 6 and/or overlap an electrode 6 to reach the next electrode 6 to create the desired ablation line).  
	Regarding claim 2, Salahieh teaches the expandable body comprising a membrane (membrane 34, where both the expandable body and the membrane are the same structure).  
Regarding claim 3, Salahieh teaches the openings being configured to expel irrigation fluid from an interior region defined by the expandable body ([0187]: electrode irrigation through irrigation holes 7; [0188]: circulating cooling fluids through the expandable structure).  
Regarding claim 5, Salahieh teaches the expandable body being configured to define a bulbous shape in the expanded state (see the bulbous shape depicted in Fig. 18C).  
Regarding claim 6, Salahieh teaches the expandable body being configured to define a cylindraceous shape in the expanded state ([0164]: The shape of the expandable membrane 34 can vary including, cylindrical).  
Regarding claim 7, Salahieh teaches the expandable body being configured to define a frusto- conical shape in the expanded state (see the frustoconical shape depicted in Fig. 20C).  
Regarding claim 8, Salahieh teaches the expandable body being configured to define a rectangular shape in the expanded state (see rectangular shapes depicted in Figs. 60B & 60C).  
Regarding claim 9, Salahieh teaches the end effector further comprising one or more resilient members (expandable structure 93), the one or more resilient members being configured to urge the expandable body toward the expanded state ([0150]: membrane 34 of the electrode assembly 105 can have an expandable structure (self-expanding or otherwise) that can place the electrodes in full contact with tissues … the expandable structure 93 can radially expand to an open state (self-expanding or user-operated). The expandable structure 93 can be surrounded by the electrode assembly 105 such that the flexible, outer membrane 34, flex circuit 89 and electrodes 6 are disposed thereon).  
Regarding claim 10, Salahieh teaches the one or more resilient members comprising one or more resilient strips (see Figs. 17A-D where 93 comprises multiple wires (not given individual reference numbers)).  
Regarding claim 11, Salahieh teaches the one or more resilient members being deposited on the inner surface ([0150]: The expandable structure 93 can be surrounded by the electrode assembly 105 such that the flexible, outer membrane 34, flex circuit 89 and electrodes 6 are disposed thereon) or the outer surface of the expandable body.  
Regarding claim 12, Salahieh teaches the plurality of electrodes comprising a plurality of mapping electrodes and a plurality of ablation electrodes (0133]: Current 92 can be passed between adjacent electrodes 6 and/or overlap an electrode 6 to reach the next electrode 6 to create the desired ablation line; [0135]: electrode 6 can also be a grouping of multiple smaller electrodes 51 … smaller electrodes 51 can be independently activated for mapping electrical signals as may be needed in some indications such as the treatment of atrial fibrillation).  
Regarding claim 15, Salahieh teaches the expandable body comprising a resilient lattice structure (expandable structure 93; see Figs. 17A-D; [0150]: The expandable structure 93 can be surrounded by the electrode assembly 105 such that the flexible, outer membrane 34, flex circuit 89 and electrodes 6 are disposed thereon).  
Regarding claim 16, Salahieh teaches the resilient lattice structure being formed by a plurality of curved resilient strips (see Figs. 17A-17D where expandable structure 93 is shown has comprising multiple woven wires and where the weaves create many curved sections).  
Regarding claim 17, Salahieh teaches the curved resilient strips including regions overlapping with each other (see Fig. 17D where the weaves have regions of wire overlap).  
Regarding claim 18, Salahieh teaches at least some of the plurality of electrodes being located at the regions of the resilient strips overlapping with each other ([0150]: The electrodes (not shown) can also be mounted over a single wire or over the intersection of wires or both).  
Regarding claim 19, Salahieh teaches an apparatus (system 1000; Fig. 64) comprising:
(a) a catheter (sheathing tube 104), at least a portion of the catheter being sized and configured to fit within a lumen of a cardiovascular system ([0268]: sheathing tube 104 can be to introduce the assembly 105 into a sheath that is placed to reach the desired target tissue; [0727]: The assembly 105 can be delivered to the left atrium and the membrane expanded and placed at the antrum of one of the pulmonary veins); and 
(b) an end effector (assembly 105) positioned at a distal end of the catheter ([0273]: a catheter incorporating a shaft 57 connected to the distal end of the electrode assembly 105), the end effector comprising: 
(i) an expandable membrane (flexible membrane 34), the expandable membrane being configured to transition between a non-expanded state and an expanded state ([0150]: The membrane 34 of the electrode assembly 105 can have an expandable structure; [0147]: membrane 34 can be readily conformable to the target tissue to be ablated and also compactly folded; Figs. 58A-E show the sheathing & expanded/un-expanded states of assembly 105), the expandable membrane having an inner surface ([0113]: an inner surface of the membrane 34) and an outer surface ([0150]: outer membrane 34; neither inner or outer surfaces are given reference numbers), the expandable membrane defining a plurality of openings extending from the inner surface to the outer surface, the openings being configured to allow fluid to pass through the membrane (irrigation holes 7; [0208]: irrigation holes 7 can be positioned near one or more of the electrodes 6 to deliver a cooling fluid to the region; [0188]: circulating cooling fluids through the expandable structure; where if fluid is exiting the balloon to cool the region, then the holes span the thickness of the membrane), and 
(ii) a plurality of electrodes deposited on the outer surface of the expandable membrane (electrodes 6, [0098]: one or more flexible electrodes deposited over one or more flex circuits positioned on a deployable, flexible membrane), the electrodes being configured to expand with the expandable membrane from the non-expanded state to the expanded state ([0124]: electrodes 6 can fold with the membrane 34 … The electrode 6 can fold and flex to substantially the same extent as the membrane 34; [0123]: The electrodes 6 can be a thin film material that can be repeatedly folded such that the electrode 6 and membrane 34 can be compacted into a small diameter for minimally-invasive delivery), the electrodes including one or more electrodes selected from the group consisting of; 
(A) mapping electrodes that are configured to sense electrical potentials in tissue contacting the mapping electrodes ([0135]: electrode 6 can also be a grouping of multiple smaller electrodes 51 … smaller electrodes 51 can be independently activated for mapping electrical signals as may be needed in some indications such as the treatment of atrial fibrillation), and 
(B) ablation electrodes that are operable to ablate tissue contacting the ablation electrodes ([0133]: Current 92 can be passed between adjacent electrodes 6 and/or overlap an electrode 6 to reach the next electrode 6 to create the desired ablation line).  
Regarding claim 20, Salahieh teaches an apparatus (system 1000; Fig. 64) comprising:
(a) a catheter (sheathing tube 104), at least a portion of the catheter being sized and configured to fit within a lumen of a cardiovascular system ([0268]: sheathing tube 104 can be to introduce the assembly 105 into a sheath that is placed to reach the desired target tissue; [0727]: The assembly 105 can be delivered to the left atrium and the membrane expanded and placed at the antrum of one of the pulmonary veins); and
(b) an end effector (assembly 105) positioned at a distal end of the catheter ([0273]: a catheter incorporating a shaft 57 connected to the distal end of the electrode assembly 105), the end effector comprising: 
(i) an expandable lattice structure (expandable structure 93), the expandable lattice structure being configured to transition between a non-expanded state and an expanded state (see Figs. 17A-D; [0150]: FIG. 17A shows the expandable structure 93 in a relatively elongated state with a lower profile more suitable for insertion and removal through a small access channel or sheath. FIG. 17B shows the expandable structure 93 in its fully expanded state that can be used or is suitable for energy transmission), the expandable lattice structure comprising a plurality of strips and defining a plurality of openings between the strips (see Figs. 17A-D where expandable structure 93 is made up of multiple woven wires and the woven structure is an open lattice structure), and 
(ii) a plurality of electrodes deposited on the expandable lattice structure ([0150]: The electrodes (not shown) can also be mounted over a single wire or over the intersection of wires or both), the electrodes including one or more electrodes selected from the group consisting of: 
(A) mapping electrodes that are configured to sense electrical potentials in tissue contacting the mapping electrodes ([0135]: electrode 6 can also be a grouping of multiple smaller electrodes 51 … smaller electrodes 51 can be independently activated for mapping electrical signals as may be needed in some indications such as the treatment of atrial fibrillation), and 
(B) ablation electrodes that are operable to ablate tissue contacting the ablation electrodes ([0133]: Current 92 can be passed between adjacent electrodes 6 and/or overlap an electrode 6 to reach the next electrode 6 to create the desired ablation line).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh as applied to claim 1 above, and further in view of DeSimone et al. (U.S. Pub. No. 2020/0305946), herein referred to as “DeSimone”. 
Regarding claim 4, Salahieh fails to disclose the openings being configured to allow passage of fluid into an interior region defined by the expandable body.  
However, DeSimone discloses an expandable body (balloon 404) with a plurality of openings (apertures 406, multiple shown in Fig. 9), the openings being configured to allow passage of fluid into an interior region defined by the expandable body ([0056]: Apertures 406 can be used for aspiration of blood through catheter 402; where apertures 406 are on balloon 404 that is located on the distal portion of catheter 402). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the openings of Salahieh to the inflow apertures of DeSimone for the purpose of enabling the openings to perform both aspiration and injection (DeSimone: [0056]). 

Claims 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh as applied to claim 1 above, and further in view of Houden et al. (U.S. Pub. No. 2020/0390496), herein referred to as “Houden”. 
Regarding claim 13, Salahieh discusses the use of a return electrode ([0140]: patient return electrode 13) but fails to disclose the end effector further comprising at least one reference electrode.  
However, Houden discloses an end effector (balloon 624) further comprising at least one reference electrode ([0153]: balloon 624 and a ground electrode disposed inside of the balloon, such as along the central axis of the balloon 624). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the reference electrode of Salahieh to the internally located reference electrode of Houden for the purpose of enabling the balloon to be used in a bipolar mode (Houden: [0153]). 
Regarding claim 14, Salahieh fails to disclose the at least one reference electrode being disposed on the inner surface of the expandable body.  
However, Houden discloses the at least one reference electrode being disposed on the inner surface of the expandable body ([0153]: balloon 624 and a ground electrode disposed inside of the balloon, such as along the central axis of the balloon 624).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8 & 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 11 & 17 of copending Application No. 16/995921 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an apparatus comprising a catheter for cardiovascular use, an end effector comprising an expandable structure, a plurality of mapping electrodes, a plurality of ablation electrodes, and the end effector having a plurality of openings and rectangular/cylindraceous shape.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: McGee et al. (US 5891136): flexible electrode balloon, Davis et al. (US 8235988): see lattice structure; Sutermeister (US 20150018819): stretchable electrode balloon; Bencini et al. (US 20150282859): see electrode structure in Fig. 12D. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794         

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794